DETAILED CORRESPONDENCE
This Office action is in response to the application filed 12/08/2020, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 At the time of the first Office action on the merits, no information disclosure statements (IDS) submission was found for the instant application.  Accordingly, there is no IDS for the Examiner to consider.

Examiner’s Note
Throughout the claims of 1-20 the word “said” and “the” are interchanged. For example claim 4 uses both “the scene area” in line 2 and “said scene area” in line 3; however, to improve readability and for uniformity the claims when appropriate should only use either “said” or “the” but not both. Additionally, when grammatically appropriate the word “the” can be used. For example, “the top” as claimed in claim 1. 

Claim Objections
Claims 5 is objected to because of the following informalities: 
Claim 5, line 1 it appears Applicant intended “claim 1” to read -- claim 1, --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 10 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the camera device” in line 3. There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 recites the limitation “the captured scene area” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
Claim 2 recites the limitation “said determined distances” in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the camera device” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation “the captured scene area” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the captured scene area” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the camera device” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Appropriate correction is required

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter.  According to the guidelines, a claim is directed to non-statutory subject matter if: 
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter), or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1-20 are directed toward non-statutory subject matter, as shown below:
STEP 1: Does claims 1-20 fall within one of the statutory categories?  Yes.  The claims 1-9 are directed to a method, claim 10-19 are directed to a system and claim 20 is a non-transitory computer readable medium.
STEP 2A (PRONG 1): Is the claim directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims independent claims 1, 10, and 20 are directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
Thus, claims 1-20 are directed towards the abstract idea of mental processes. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, claims 1, 10 and 20 do not recite additional elements that integrate the judicial exception into a practical application.  However, claims 2, 5-7, 11 and 14-17 recites the operational control of a vehicle. 
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 10 and 20 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application. 
STEP 2B: Does these claims recite additional elements that amount to significantly more than the judicial exception? No, claims 1, 10 and 20 do not recite additional elements that amount to significantly more than the judicial exception. .  However, claims 2, 5-7, 11 and 14-17 recite the operational control of a vehicle 
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 10, and 20 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Executing a program and computing data are fundamental, i.e. WURC, activities performed by a computing unit.
Thus, since independent claims 1, 10, 20 are: (a) directed toward an abstract idea, (b) do not recite additional elements that integrate the judicial exception into a practical application, and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 10, 20 are directed towards non-statutory subject matter.
Furthermore, claim 2-9, and  11-19 are rejected under 35 USC § 101 by dependency upon claims 1, 10, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Elie et al., US 2017/0096144 hereinafter “Elie” in view of Sano, US 2020/0082556.

As per claim 1. A method of capturing and using images, the method comprising:	capturing images of a scene area using a set of camera devices (When taken together the cited section reads on this limitation: para. 1 teaches capturing images of a scene area while at least para. 12 teaches a vision system 28); 
reading image data out of one or more of the camera devices beginning at a bottom of the captured scene area and progressing towards the top of the captured scene area (para. 15 teaches “…processor 42 configured to read out and process image data from the camera module 38 to synthesize images” which reads on reading image data out of one or more of the camera devices); and 
performing depth processing on image data corresponding to a lower portion of scene area to determine distances to one or more objects prior to performing depth processing on image data corresponding to an upper portion of scene area (para. 14 teaches “[a] depth map provides depth estimates for pixels in an image from a reference viewpoint. The depth map is utilized to represent a spatial representation indicating the distance of objects from the camera and the distances between objects within the field of view” and in para. 9 teaches “According to further embodiments, an ADAS may include processing logic adapted to correlate processing to distance, such that images/video of areas that are closer are processed differently than areas that are farther away”).
	Elie teaches capturing the image of a scene area, reading an image data of that captured scene, performing depth processing on the image data of a scene area to determine distance from an object in that scene area. Yet, Elie is silent on beginning at a bottom of the captured scene area and progressing towards the top of the captured scene area and corresponding/scanning a lower portion of a scene area prior to the upper portion of a scene area. However, Sano teaches beginning at a bottom of the captured scene area and progressing towards the top of the captured scene area and scanning a lower portion of a scene area prior to the upper portion of a scene area  (see at least para 52 along with 136 which teaches “performing raster scanning from a pixel located on a lower right part of the interpolation image to a pixel located on an upper left part” which reads on both of these elements).
	Therefore, it would have been obvious before the effective filing date to combine the raster scanning direction of Sano with the teaching of Elie because such combination would provide an image processing apparatus, an image processing program, and a driving assistance system capable of improving the accuracy of disparity calculation (para. 20, Sano).

As per claim 2. Elie in view of Sano teaches the method of claim 1, Elie teaches further comprising: 
performing a first vehicle control operation based on at least one of said determined distances (Elie: When taken together the following cited section read on this limitation: para. 14 teaches “depth map provides depth estimates for pixels in an image from a reference viewpoint. The depth map is utilized to represent a spatial representation indicating the distance of objects from the camera and the distances between objects within the field of view.” and para. 18 teaches “An enhanced depth map includes data indicating distance information for objects in the field of view” while para. 32 “the controller can modulate the braking force accordingly to optimize braking performance... The controller can be preprogrammed with u values for pavement, dirt, ice, water, snow, and surface roughness (e.g. potholes, broken pavement, loose gravel, ruts, etc.) The enhanced depth map can identify road conditions allowing the controller 46 to select the appropriate u values for calculating the braking force. Thus, the controller 46 may command different braking forces for different road-surface conditions”).

As per claim 3. Elie teaches the method of claim 2, Elie further teaches wherein cameras in said set of camera devices are part of a camera array mounted on the front, side, or rear of a vehicle (Elie: para. 12 along with para. 15 teaches a set of camera devices as part of an array of camera and mounted at least in the front of the vehicle as see FIG. 1); and 
wherein said scene area is an environment in which the vehicle is located or moving (the scene area is taken in the environment at real).

As per claim 4. Elie teaches the method of claim 3, Elie further teaches wherein said camera devices are or shaped such that in the case of level ground the lower portion of the scene area will include ground closer to said camera devices than the upper portion of said scene area angled  (Elie: para. 12—“The vision system may be pointed directly down at the road or may be pointed at an forward angle between 0° (i.e. straight down) and 45°.” and that here the claim is claiming disparity of object in a capture scene. In other word, the lower portion of the capture scene of the level ground will include the ground closest which is the lower portion of the scene because of the position of the camera).

As per claim 5. Elie in view of Sano teaches the method of claim 1 Elie teaches further comprising: 
performing a first vehicle control operation based on at least one of the determined distances corresponding to the lower portion of the scene area (Elie: see at least para. 18 here the vision system 28 is able to provide road surface obstacles (e.g. potholes, bumps surface irregularities via an enhanced depth map which includes distance information for the object in the field of view. Here the upcoming road segment  are the ground level/lower portion of the scene area).

As per claim 6. Elie in view of Sano teaches the method of claim 5, Elie further teaches wherein said first vehicle control operation includes at least one of a braking, steering, or speed control operation (Elie: see at least para. 35 here the controller illustrated in figure 1 modifies the brake force based on the determined upcoming obstacle of the road surface).

As per claim 7. Elie teaches the method of claim 5. Elie does not teach scanning an image for the lower right to upper right. However, Sano teaches further comprising: 
performing depth processing on image data corresponding to an upper portion of the scene area to determine distances to one or more objects shown in the upper portion of said scene area after performing said depth processing on image data corresponding to the lower portion of said scene area (Sano: para 117 teach depth process while item S22 in FIG. 14 and para. 137-138 teaches the scanning direction); and 
performing a second vehicle control operation based on at least one of said determined distances to one or more objects shown in the upper portion of said scene area, said second vehicle control operation being performed after said first vehicle control operation (see at least para. 120 which teaches performing multiple vehicle operation based on image information).	 
	Therefore, it would have been obvious before the effective filing date to combine the raster scanning direction of Sano with the teaching of Elie because such combination would provide an image processing apparatus, an image processing program, and a driving assistance system capable of improving the accuracy of disparity calculation (para. 20, Sano).

As per claim 9. Elie teaches the method of claim 5 and multiple camera devices see at least para. 15-16. Yet, Elie does not teach buffering data. However, Sano teaches further comprising: buffering data from multiple camera corresponding to the lower portion of scene area (Sano: para. 24 along with 26-27 and 30-1 at least teaches “[a] plurality of images…captured by camera…image line buffer); 
outputting to one or more processors, which perform said depth processing (Sano: teaches a “depth map” (e.g. depth processing)), buffered data from the multiple camera devices corresponding to the lower portion of scene area (item S22 in FIG. 14 and para. 137), prior to outputting buffered data from the multiple camera devices corresponding to the upper portion of scene area (para. 138 teaches the scanning direction “from the lower left part to the upper right part” while para. 139 teaches outputting buffered data.).
Therefore, it would have been obvious before the effective filing date to combine the raster scanning direction of Sano with the teaching of Elie because such combination would provide an image processing apparatus, an image processing program, and a driving assistance system capable of improving the accuracy of disparity calculation (para. 20, Sano).

As per claim 16. Elie teaches the system of claim 14,  and Elie further teaches wherein said first vehicle control operation includes a vehicle suspension control operation (see at least para. 29-30, here the suspension system is control by a depth map based on the road condition which may have a pothole/obstacle.).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Elie in view of Sano as applied to the claim above, and further in view of Nikhara et al, US 2022/0116519, hereinafter “Nikhara”.

As per claim 8. Elie teaches the method of claim 2 and Elie further teaches wherein capturing images of the scene area using the set of camera devices includes capturing images using multiple camera devices (Elie: para 15-16 teaches an “array of imagers 40 (i.e. individual cameras)” for ….“[e]ach of the imagers 40 may include a filter used to capture image data with respect to a specific portion of the light spectrum [e.g. capturing images of the scene area.”); however, Elie does not teach in parallel. Yet, Sano teaches teach in parallel (Sano: para. 25 along with 117 teaches “… parallel movement of the other image when one image is used as a standard image…. a three-dimensional LIDAR sensor which is installed in parallel to a horizontal plane.”), said multiple camera devices including sensors with rolling shutters that capture the scene area beginning at the bottom of the scene area and progressing towards the top of the scene area (Sano teaches the scanning direction of an image scene from the bottom far right to the top left of the scene area as taught in at least item S22 in FIG. 14 and para. 137). Yet, Elie in view of Sano does not teach a rolling shutter; however, Nikhara teaches rolling shutter (Nikhara: see at least para. 62 which teaches a “camera sensors 234 is a rolling shutter camera sensor, camera sensor 234 may capture the image row by row….”).
Therefore, it would have been obvious before the effective filing date to combine the raster scanning direction of Sano with the teaching of Elie because such combination would provide an image processing apparatus, an image processing program, and a driving assistance system capable of improving the accuracy of disparity calculation (para. 20, Sano). Furthermore, it would have been obvious before the effective filing date to combine the teaching of Nikhara with the combination of Elie in view of Sano because such combination would provide an image processing apparatus with the capability of capturing an image by scanning across the scene rapidly, either vertically or horizontally.

As per claim 18. Claim 18 is the system claim that performs the method of claim 8; therefore, claim 18 is rejected under the same rationale as claim 8.

As per claims 10-15, 17, and 19. Claims 10-15, 17, and 19 are the system claims that perform the method of claims 1-7 and 9; therefore, claims 10-15, 17, and 19 are rejected under the same rationale as claims 1-7 and 9 respectively.

As per claim 20. Claim 20 is the non-transitory computer readable medium which stores the method of claim 1; therefore, claim 20 is rejected under same rationale as claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Čížek, Petr, Jan Faigl, and Diar Masri. “Low-latency image processing for vision-based navigation systems.” 2016 IEEE International Conference on Robotics and Automation (ICRA). IEEE, 2016. (Year: 2016). “This paper [is] concern[ed] [with the] … problem of the latency reduction in the vision-based mobile robot navigation, which is considered as the crucial system property to determine a control command based on visual data in practical deployments of mobile robots.
Wong, Justin SJ, et al. “Ultra-low latency continuous block-parallel stream windowing using FPGA on-chip memory.” 2017 International Conference on Field Programmable Technology (ICFPT). IEEE, 2017. (Year: 2017). “…[T]his paper, … propose[s] and demonstrate[s] a real-time ultra-fast multi-data stream processing methodology on FPGA called ‘SWIM’ (Stream Windowing on Interleaved Memory).”

Von Rueden, Benjeman— WO 2020/139477 – Teaches “…depth information of one or more depth imaging sensors of an unmanned aerial vehicle; determining from the depth information a first obstacle located within a first distance range and movement information associated with the first obstacle….”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.D.T/Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661